PER CURIAM.
The appellant, Publix Super Markets, Inc., appeals from a final judgment rendered for the plaintiff upon an adverse jury verdict.
Appellant contends the evidence at trial was insufficient to establish actionable negligence and liability on its part.
We have reviewed the record and find this contention on behalf of appellant to be insufficient and hold that the trial court was correct in its rulings and in permitting the jury to determine the issues presented. See Voelker v. Combined Ins. Co. of America, Fla.1954, 73 So.2d 403; Carls Markets v. Meyer, Fla.1953, 69 So.2d 789; and Bars v. Morrison-Knudsen Company, Fla.App.1969, 222 So.2d 445.
Affirmed.